DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (1) sensor device of fig. 1A/2A in the reply filed on 27 January 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-14 recite “a penetrating mode” however it’s unclear what this entails or is. Turning to the specification for guidance, the phrase is only used in the specification three times (abstract, [0010], [0022]) and each time it is used in the exact same phrasing as in the claims without more detail.  Therefore, it is unclear what the metes and bounds of this term is and the claims are indefinite. The claims depending from these claims are also rejected as they do not clarify the issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hong (Wei-Chen Hong et al., US 20160081572) hereinafter Hong.
Regarding claim 1, an interpretation of Hong discloses an integrated sensor, comprising: 
a first electrocardio-electrode (first electrode 213 Fig. 21A-21B, [0125]); 
a second electrocardio-electrode (top surface 212 Fig. 21A-21B, [0125] including “In embodiments where both the indented portion 216 and the top surface 212 act as electrodes, the two portions may be electrically isolated from each other using, for example, an insulating spacer separating the portions.”); 
an oxygen saturation sensor (sensor 214 Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the basis of detecting slight physical current through a first electrode and a second electrode. The 
an insulating member disposed between the first electrocardio-electrode and the second electrocardio-electrode ([0125] including “In embodiments where both the indented portion 216 and the top surface 212 act as electrodes, the two portions may be electrically isolated from each other using, for example, an insulating spacer separating the portions.”, Figs. 21A-21B), wherein the first electrocardio-electrode is disposed at a side of the oxygen saturation sensor (213, 214 Fig. 21A-21B, [0125]).

 Regarding claim 2, an interpretation of Hong further discloses wherein the side of the oxygen saturation sensor is surrounded by the first electrocardio-electrode (213, 214 Fig. 21A-21B, [0125]).

 Regarding claim 3, an interpretation of Hong further discloses wherein a groove in which a finger can be placed is disposed at an upper end of the first electrocardio-electrode (213 Fig. 21A-21B, [0125]).

 Regarding claim 4, an interpretation of Hong further discloses wherein a groove in which a finger can be placed is disposed at an upper end of the first electrocardio-electrode (213 Fig. 21A-21B, [0125]).

 Regarding claim 5, an interpretation of Hong further discloses wherein the oxygen saturation sensor is disposed at a bottom of the groove (Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the 

 Regarding claim 6, an interpretation of Hong further discloses wherein the oxygen saturation sensor is disposed at a bottom of the groove (Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the basis of detecting slight physical current through a first electrode and a second electrode. The embodiment may also include a pulse circuit unit including a dual emitter and one detector, to measure dual pulse wave signals and further to derive oxygen saturation from empirical calibration.”, [0056], [0125] including “one or more sensors 214 located at the bottom of the indented portion 216” see also [0022], [0072]-[0073], Fig. 1, Claim 5).

 Regarding claim 7, an interpretation of Hong further discloses wherein the oxygen saturation sensor is a reflective sensor or a transmissive sensor (sensor 214 Fig. 21A-21B, [0006], [0011] including “SpO2 may be based on reflective sensor that starts measurement when a user touches the second electrode of electrocardiogram circuit unit.”, [0056], [0125] see also [0022], [0072]-[0073], Fig. 1, Claim 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chang-An Chou, US 20140031662) hereinafter Chou in view of Hong.
Regarding claim 1, an interpretation of Chou discloses an integrated sensor, comprising: 
a first electrocardio-electrode (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn); 
a second electrocardio-electrode (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the inside of the device which would face the wrist when the device is worn); 

An interpretation of Chou may not explicitly disclose an oxygen saturation sensor; wherein the first electrocardio-electrode is disposed at a side of the oxygen saturation sensor
However, in the same field of endeavor (medical devices), Hong teaches an oxygen saturation sensor (sensor 214 Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the basis of detecting slight physical current through a first electrode and a second electrode. The embodiment may also include a pulse circuit unit including a dual emitter and one detector, to measure dual pulse wave signals and further to derive oxygen saturation from empirical calibration.”, [0056], [0125] see also [0022], [0072]-[0073], Fig. 1, Claim 5); wherein the first electrocardio-electrode is disposed at a side of the oxygen saturation sensor (213, 214 Fig. 21A-21B, [0125]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).

 Regarding claim 2, an interpretation of Chou, discloses the above. An interpretation of Chou may not explicitly disclose wherein the side of the oxygen saturation sensor is surrounded by the first electrocardio-electrode.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).

Regarding claim 3, an interpretation of Chou, discloses the above. An interpretation of Chou may not explicitly disclose wherein a groove in which a finger can be placed is disposed at an upper end of the first electrocardio-electrode.
However, in the same field of endeavor (medical devices), Hong teaches wherein a groove in which a finger can be placed is disposed at an upper end of the first electrocardio-electrode (213 Fig. 21A-21B, [0125]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).


However, in the same field of endeavor (medical devices), Hong teaches wherein a groove in which a finger can be placed is disposed at an upper end of the first electrocardio-electrode (213 Fig. 21A-21B, [0125]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).

Regarding claim 5, an interpretation of Chou, discloses the above. An interpretation of Chou may not explicitly disclose wherein the oxygen saturation sensor is disposed at a bottom of the groove.
However, in the same field of endeavor (medical devices), Hong teaches (Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the basis of detecting slight physical current through a first electrode and a second electrode. The embodiment may also include a pulse circuit unit including a dual emitter and one detector, to measure dual pulse wave signals and further to derive oxygen saturation from empirical calibration.”, [0056], [0125] including “one or more sensors 214 located at the bottom of the indented portion 216” see also [0022], [0072]-[0073], Fig. 1, Claim 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to 

Regarding claim 6, an interpretation of Chou, discloses the above. An interpretation of Chou may not explicitly disclose wherein the oxygen saturation sensor is disposed at a bottom of the groove.
However, in the same field of endeavor (medical devices), Hong teaches wherein the oxygen saturation sensor is disposed at a bottom of the groove (Fig. 21A-21B, [0006] including “includes an electrocardiogram circuit unit that uses two electrodes to measure an electrocardiogram signal on the basis of detecting slight physical current through a first electrode and a second electrode. The embodiment may also include a pulse circuit unit including a dual emitter and one detector, to measure dual pulse wave signals and further to derive oxygen saturation from empirical calibration.”, [0056], [0125] including “one or more sensors 214 located at the bottom of the indented portion 216” see also [0022], [0072]-[0073], Fig. 1, Claim 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).


However, in the same field of endeavor (medical devices), Hong teaches wherein the oxygen saturation sensor is a reflective sensor or a transmissive sensor (sensor 214 Fig. 21A-21B, [0006], [0011] including “SpO2 may be based on reflective sensor that starts measurement when a user touches the second electrode of electrocardiogram circuit unit.”, [0056], [0125] see also [0022], [0072]-[0073], Fig. 1, Claim 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the arm cuff with sensors integrated into the cuff system to include the grooved electrode with a pulse oximetry sensor at the bottom of the bottom of the groove and surrounded by the electrode may be integrated into  the electrode facing away from teh body in order to maintain the devices small, portable and noninvasive while providing vital sign analysis information of ECG and Sp02 to a user ([0066], [0077]).

Regarding claim 8, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 1 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 1), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood 

Regarding claim 9, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 2 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 2), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the inside of the device which would face the wrist when the device is worn).

Regarding claim 10, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 3 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 3), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood 

Regarding claim 11, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 4 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 4), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the inside of the device which would face the wrist when the device is worn).

Regarding claim 12, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 5 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 5), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood 

Regarding claim 13, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 6 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 6), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the inside of the device which would face the wrist when the device is worn).

Regarding claim 14, an interpretation of Chou discloses a health monitor, comprising: 
a blood pressure bandage for measuring blood pressure (Cuff 12 Figs. 2-3B, 6A-6B); and 
the integrated sensor according to claim 1 (see 103 rejection of claim 7 above); 
wherein the integrated sensor is disposed on a side of the blood pressure bandage in a penetrating mode (Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; Integrated sensor being the housing with associated sensors as recited in the 103 rejection of claim 7), the first electrocardio-electrode faces towards the outside of the blood pressure bandage (Electrode 14 Fig. 1-3B, 6A-6B, [0035], [0045], [0051]-[0052]; the electrode on the outside of the device which would face away from the wrist when the device is worn), and the second electrocardio-electrode faces towards the inside of the blood .

Claim Rejections - 35 USC § 103
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hong in further view of Ogawa (Shinpei Ogawa, JP 6535060) using the US Pg Pub 20200297225 for citations and English translation hereinafter Ogawa. 
Regarding claim 15, an interpretation of Chou further discloses a host, wherein the host is connected to the integrated sensor by means of a wire ([0036] including “stored data also can be outputted to an outer device  . . . through a wired connection (e.g., via at least a transmission port)”), and the host is connected to the blood pressure bandage by means of the wire ([0036]). 
An interpretation of Chou may not explicitly disclose the host is connected to the blood pressure bandage by means of an air tube.
However, in the same field of endeavor (medical devices), Ogawa teaches the host is connected to the blood pressure bandage by means of an air tube ([0028] including “The air bag 21 communicates with the pressure sensor 22, the pump 24, and the pressure release valve 26 via the air hose 28”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Chou to include an air tube from the external device in order to allow the cuff to apply pressure and gather blood pressure data allowing for an individual easily and accurately gather ECG waveform in a device that simultaneously measures other vital signs such as blood pressure and oxygenation ([0006], [0008]).



However, in the same field of endeavor (medical devices), Ogawa teaches wherein the host is provided with a switch and a display screen (Fig. 1 shows a display screen and buttons/switches on Device 10, [0026]), and information such as blood pressure, electrocardiogram, heart rate and oxygen saturation is displayed on the display screen (display unit 13 Figs. 1-2, [0008], [0010], [0025]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Chou to include buttons/switches on the external device as well as a display in order to display measurements allowing for an individual easily and accurately gather ECG waveform in a device that simultaneously measures other vital signs such as blood pressure and oxygenation ([0006], [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 February 2022